Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 1 of 18. PageID #: 1026




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



OVERDRIVE, INC.,                              )      Case No.: 1:17 CV 165
                                              )
       Plaintiff                              )
                                              )
       v.                                     )      JUDGE SOLOMON OLIVER, JR.
                                              )
THE OPEN EBOOK FORUM,                         )
d/b/a/ INTERNATIONAL DIGITAL                  )
PUBLISHING FORUM,                             )
                                              )
       Defendant                              )      ORDER



       Currently pending before the court are four motions: Plaintiff’s Motion for Summary

Judgment (ECF No. 27), Defendant’s Motion to File Sur-Reply (ECF No. 53), Defendant’s Motion

for Summary Judgment (ECF No. 36), and Plaintiff’s Motion for Leave to File Sur-Reply (ECF

No. 46). For the following reasons, the court denies Plaintiff’s Motion for Summary Judgment and

Defendant’s Motion to File Sur-Reply; but the court grants Defendant’s Motion for Summary

Judgment and Plaintiff’s Motion for Leave to File Sur-Reply.

                                       I. BACKGROUND

A.     Facts

       Plaintiff OverDrive, Inc. (“OverDrive” or “Plaintiff”), a leading global platform for eBooks,

audiobooks, and other digital media, was a founding member of Defendant Open eBook Forum d/b/a

the International Digital Publishing Forum (“IDPF” or “Defendant”), a non-profit trade and standards

association for electronic publishing and eBooks. (Complaint ¶¶ 1, 3, 8–9, ECF No. 1.) Along with

other members of IDPF, OverDrive developed EPUB, a freely available open specification for
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 2 of 18. PageID #: 1027




eBooks. (Id. ¶¶ 9, 14–22.) EPUB is an industry-leading specification that is “supported by the largest

number of publishers, authors, digital book distributors and vendors, hardware readers, reading and

learning apps, libraries, and schools.” (Id. ¶14.) Over the years, more than one hundred separate

IDPF members have contributed to the various versions of EPUB. (Id. ¶ 11.)

       During IDPF’s infancy, Plaintiff was its primary host. (Compl. ¶ 12.) Plaintiff housed IDPF’s

servers at its facility, OverDrive employees coined the name “IDPF,” and they initially registered

IDPF’s domain name. (Id. ¶¶ 10, 12.) Plaintiff also asserts that its employees made significant

contributions to EPUB’s initial conception and design as well as revisions to subsequent iterations,

including EPUB 3.0.1, which was published on June 26, 2014. (Id. ¶¶ 16–18.)

       In 2004, Plaintiff and other IDPF members approved IDPF’s Intellectual Property Policy for

Members (“IP Policy”). (Id. ¶ 23; see also IP Policy, ECF No. 28-1.) The IP Policy provides that all

“copyrights or other intellectual property owned or created by any Member shall remain the property

of that Member.” (IP Policy § 1.1, ECF No. 28-1.) However, the IP Policy also grants IDPF a

“worldwide, perpetual, irrevocable, non-exclusive, sub-licensable license under any copyrights in

Members’ and Representatives’ Contributions included in all Specifications to reproduce, adapt,

distribute, perform, display, and create derivative works of such Contributions in connection with

the Specifications (including any successor thereof).” (Id. § 3.) Further, the IP Policy states:

               To ensure that Specifications can be made available to all interested
               parties without competing copyright claims in the document itself
               interfering with its publication and distribution, Member agrees that
               IDPF shall be the sole owner of the copyright in the Specification(s).

(Id.) In large part, the present lawsuit stems from the parties’ disagreement regarding the meaning

of these apparently conflicting provisions in the IP Policy.

       On September 28, 2016, Defendant entered into a Memorandum of Understanding (“MOU”)

with W3C, an e-commerce site, through its U.S. host, the Massachusetts Institute of Technology

                                                 -2-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 3 of 18. PageID #: 1028




(“MIT”) (collectively, “W3C/MIT”). (Compl. ¶ 28.) The MOU contemplated a Membership

Exchange, a two-part transaction (the “MIT-IDPF merger” or the “Merger”) involving a disposition

of assets, including all of IDPF’s intellectual property. (Id. ¶¶ 29–31, 34.) On November 28, 2016,

IDPF Executive Director Bill McCoy emailed a “submission authorization form” to all IDPF

members requesting that EPUB contributors grant W3C/MIT a perpetual, non-exclusive license in

their copyrighted contributions to EPUB. (Id. ¶ 37.) Some IDPF members, including Plaintiff,

refused. (Id. ¶ 38–39.)

       Plaintiff acknowledges that Defendant holds a non-exclusive license by virtue of the IP

Policy, but Plaintiff maintains that Defendant does not have legal authority to transfer EPUB to

W3C/MIT without consent from all authors who made copyrighted contributions to the specification.

(See OverDrive Summ. J. Br. at PageID #242–46, ECF No. 28.) OverDrive further alleges that

Defendant intends to transfer, or may have already transferred, EPUB to W3C/MIT with the intent

that W3C/MIT will exploit the specification through further development. (Complaint ¶ 36, ECF

No. 1.) Indeed, a new version of EPUB now exists, complete with W3C/MIT branding. (See

OverDrive Resp. at PageID #703 & n.15, ECF No. 40.)

B.     Procedural History

       OverDrive filed this civil action on January 24, 2017, for declaratory judgment pursuant to

28 U.S.C. § 2201. In its Complaint, Plaintiff alleges claims against IDPF for direct and contributory

copyright infringement under the Copyright Act, 17 U.S.C. §§ 101, et seq. (Compl. ¶¶ 4, 14, 18, ECF

No. 1.) Plaintiff asks the court to: (1) issue a declaratory judgment stating that W3C/MIT is not

entitled to use Plaintiff’s copyrighted EPUB contributions without consent; (2) award damages for

any infringement that may have already occurred; and (3) enjoin Defendant and W3C/MIT from

further exploitation of Plaintiff’s copyrighted EPUB contributions. (Id. ¶¶ (A)–(D).) In a nod to other


                                                 -3-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 4 of 18. PageID #: 1029




IDPF members that similarly refused to extend a license to W3C/MIT, OverDrive noted that

“[s]imilarly-situated parties may seek to join this action or decide to file individual actions.”1 (Id.

at PageID #3, see also id. ¶ 39.)

         In April 2017, IDPF filed a motion for judgment on the pleadings arguing that (1) it holds

a statutory privilege to distribute EPUB under 17 U.S.C. § 201(c) because it is the collective work

owner and (2) it has authority to transfer EPUB pursuant to the sub-licensing provision in § 3 of the

IP Policy. (Mot. J. Pleadings, ECF No. 16.) The court denied this motion. (Order of Dec. 5, ECF

No. 20.) In its Order, the court explained that the IP Policy—specifically, the language identifying

IDPF as the sole owner of the copyright in EPUB—“is not dispositive of the ownership status of the

EPUB specifications.” (Id. at PageID #178.) Further, the court determined that OverDrive had

plausibly alleged that the MIT-IDPF merger constitutes a “transfer or assignment of the EPUB

specifications that exceeds the scope of IDPF’s license” rather than a “sublicense or distribution,”

as IDPF claimed. (Id. PageID #180–81.)

         The parties then cross-moved for summary judgment. (ECF Nos. 27, 36.) After they filed

their respective responses and replies, they both sought leave to file sur-replies (ECF Nos. 46, 53)

asserting that the other party impermissibly raised new arguments for the first time in their replies.

                                     II. LEGAL STANDARD

         Federal Rule of Civil Procedure 56(a) governs summary judgment motions and provides:

                The court shall grant summary judgment if the movant shows that
                there is no genuine dispute as to any material fact and the movant is



     1
              For example, OverDrive points out that “Microsoft Corporation . . . did not sign the
              EPUB Submission” that would have granted a license to W3C/MIT. (OverDrive
              Summ. J. Br. at PageID #240, ECF No. 28.) The court notes, however, that despite
              OverDrive’s invitation, no other party joined this lawsuit. Nor, to the court’s
              knowledge, has any similarly situated IDPF member filed a separate lawsuit.

                                                 -4-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 5 of 18. PageID #: 1030




               entitled to judgment as a matter of law. The court should state on the
               record the reasons for granting or denying the motion.

A party asserting there is no genuine dispute as to any material fact or that a fact is genuinely

disputed must support the assertion by:

               (A) citing to particular parts of materials in the record, including
               depositions, documents, electronically stored information, affidavits
               or declarations, stipulations (including those made for purposes of the
               motion only), admissions, interrogatory answers, or other materials;
               or

               (B) showing that the materials cited do not establish the absence or
               presence of a genuine dispute, or that an adverse party cannot produce
               admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1).

       In reviewing summary judgment motions, this court must view the evidence in the light most

favorable to the non-moving party to determine whether a genuine issue of material fact exists.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 153 (1970); White v. Turfway Park Racing Ass’n, Inc.,

909 F.2d 941, 943–44 (6th Cir. 1990). A fact is “material” only if its resolution will affect the

outcome of the lawsuit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Determining

whether a factual issue is “genuine” requires consideration of the applicable evidentiary standards.

Thus, in most cases, the court must decide “whether reasonable jurors could find by a preponderance

of the evidence that the [non-moving party] is entitled to a verdict.” Id. at 252. However,

“[c]redibility judgments and weighing of the evidence are prohibited during the consideration of a

motion for summary judgment.” Ahlers v. Scheibil, 188 F.3d 365, 369 (6th Cir. 1999).

       The moving party has the burden of production to make a prima facie showing that it is

entitled to summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 331 (1986). If the burden of

persuasion at trial would be on the non-moving party, then the moving party can meet its burden of

production by either: (1) submitting “affirmative evidence that negates an essential element of the

                                                -5-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 6 of 18. PageID #: 1031




nonmoving party’s claim” or (2) demonstrating “to the court that the nonmoving party’s evidence

is insufficient to establish an essential element of the nonmoving party’s claim.” Id.

        If the moving party meets its burden of production, then the non-moving party must point out

specific facts in the record which create a genuine issue of material fact. Zinn v. United States, 885

F. Supp. 2d 866, 871 (N.D. Ohio 2012) (citing Fulson v. City of Columbus, 801 F. Supp. 1, 4 (S.D.

Ohio 1992)). The non-movant must show “more than a scintilla of evidence to overcome summary

judgment;” it is not enough to show that there is slight doubt as to material facts. Zinn, 885 F.

Supp. 2d at 871 (quoting Fulson, 801 F. Supp. at 4). Moreover, the trial court does not have “a duty

to search the entire record to establish that it is bereft of a genuine issue of material fact.” Street v.

J.C. Bradford & Co., 886 F.2d 1472, 1479–80 (6th Cir. 1989) (citation omitted)).

                                    III. LAW AND ANALYSIS

A.      Plaintiff’s Summary Judgment Motion

        OverDrive’s Motion for Summary Judgment seeks (1) a declaration that “a transfer of the

EPUB copyrights as contemplated by Defendant in the Membership Asset and Transfer Agreement

would be invalid” and (2) an injunction prohibiting IDPF from transferring EPUB without

OverDrive’s consent. (OverDrive Summ. J. Br. at PageID #242, 251, ECF No. 28; see also

OverDrive Reply at PageID #978, ECF No. 52.) In support, OverDrive argues that, because its

employees made copyrightable contributions to EPUB, it holds copyrights in EPUB under the work

made for hire doctrine. (OverDrive Summ. J. Br. at PageID #242–43, ECF No. 28.) Accordingly,

OverDrive claims that 17 U.S.C. § 204(a) prohibits IDPF from transferring EPUB to W3C/MIT

because OverDrive and other contributing authors never gave written consent to allow such a




                                                   -6-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 7 of 18. PageID #: 1032




transfer.2 (Id.) In addition, OverDrive maintains that IDPF has no copyrights of its own because IDPF

made no independent, creative contributions to EPUB. (Id. at PageID #247–50.)

         Notably, however, OverDrive now admits that the licensing agreement in the IP Policy covers

IDPF and W3C/MIT. (See OverDrive Resp. at PageID #709–11, ECF No. 40.) Despite its prior

arguments to the contrary,3 OverDrive acknowledges that “IDPF has the right to sublicense

OverDrive’s rights [pursuant to the IP Policy], and IDPF did sublicense them to MIT vis-à-vis the

Membership Exchange and Asset Transfer Agreement.” (Id. at PageID #709.) Accordingly, there is

no infringement currently happening, and there can be no infringement until IDPF ceases to exist or

transfers EPUB.4 (Id. at PageID #709–11.)

         IDPF responds with three primary arguments: First, OverDrive lacks standing because IDPF

and W3C/MIT have not yet committed copyright infringement. (IDPF Resp. at PageID #905–08,

ECF No. 47.) Second, OverDrive failed to identify any copyrightable contributions it made to EPUB.

(Id. at PageID #908.) Finally, even assuming OverDrive holds copyrights in EPUB, IDPF asserts that

the MIT-IDPF Merger cannot violate § 204(a) because the proposed transfer “applies only to ‘the

intellectual property of IDPF,’ and only then to the ‘extent that IDPF has a right to convey such

assets.’” (Id. at PageID #917.) In other words, IDPF says its agreement with W3C/MIT is a

quitclaim. (Id.)



     2
              Under 17 U.S.C. § 204(a), “[a] transfer of copyright ownership, other than by
              operation of law, is not valid unless an instrument of conveyance, or a note or
              memorandum of the transfer, is in writing and signed by the owner of the rights
              conveyed or such owner’s duly authorized agent.”
     3
              OverDrive alleged current, ongoing copyright infringement in its Complaint (ECF
              No. 1) and its Opposition (ECF No. 18) to judgment on the pleadings.
     4
              In OverDrive’s view, such a transfer would terminate the license IDPF holds
              pursuant to the IP Policy. (OverDrive Resp. at PageID #709–11, ECF No. 40.) The
              court does not decide that issue here.

                                                 -7-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 8 of 18. PageID #: 1033




       The court addresses these issues below, starting with the question of standing and then

turning to the parties’ arguments regarding the nature of OverDrive’s copyright ownership and the

MIT-IDPF Merger.

       1. Standing

       Article III of the Constitution limits the federal judicial power to “cases and controversies.”

U.S. Const. art. III, § 2, cl. 1. The Sixth Circuit has explained there is no case or controversy “when

[a claim] is filed too early (making it unripe), when it is filed too late (making it moot) or when the

claimant lacks a sufficiently concrete and redressable interest in the dispute (depriving the plaintiff

of standing).” Warshak v. United States, 532 F.3d 521, 525 (6th Cir. 2008). These justiciability

doctrines are distinct, but “[t]here is unquestionably some overlap between ripeness and standing.”

Airline Prof’ls Ass’n of Int’l Bhd. of Teamster’s v. Airborne, Inc., 332 F.3d 983, 988 (6th Cir. 2003).

       According to IDPF, OverDrive lacks standing for two reasons. First, OverDrive “conceded

that no infringement has occurred and that none will occur until IDPF dissolves.” (IDPF Resp. at

PageID #907, ECF No. 47.) Absent present infringement, IDPF argues, there is no Article III case

or controversy for the court to decide. Alternatively, IDPF asserts that OverDrive falls outside

§ 204(a)’s zone of interest because OverDrive is not a party to the MIT-IDPF Merger. (Id. at

PageID #907–08.) Neither argument is persuasive.

       IDPF’s first argument fails because it conflates standing with ripeness. OverDrive’s

concession that IDPF and W3C/MIT have not and are not infringing its copyrights is fatal to its claim

for present direct or contributory infringement. (See OverDrive Resp. at PageID #709–11, ECF

No. 40; Compl. ¶¶ 48–55, ECF No. 1.). Yet this admission does not eviscerate standing because

OverDrive undoubtedly has a concrete, particularized, and redressable interest in asserting its

copyrights and preventing infringement of them. See, e.g., Lujan v. Defs. of Wildlife, 504 U.S. 555,


                                                 -8-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 9 of 18. PageID #: 1034




560–61 (1992); Macy v. GC Servs. Ltd. P’ship, 897 F.3d 747, 752 (6th Cir. 2018). Nonetheless,

IDPF is correct that there is a justiciability issue—not due to standing but because OverDrive’s

claims are unripe. The court addresses this ripeness issue in more detail below.

       The second argument also fails. Section 204(a)’s purpose “is to resolve disputes between

copyright owners and transferees and to protect copyright holders from persons mistakenly or

fraudulently claiming oral licenses or copyright ownership.” (IDPF Resp. at PageID #907, ECF

No. 47 (quoting Imperial Residential Design, Inc. v. Palms Dev. Grp., Inc., 70 F.3d 96, 99 (11th Cir.

1995).) Based on this language, IDPF argues that OverDrive lacks standing under § 204(a) because

it is not a party to the MIT-IDPF Merger. But IDPF’s interpretation is incorrect and unsupported by

the cases it cites. As those courts explained, where one party transfers a copyright to another party,

§ 204(a) does not afford standing to a third-party infringer trying to avoid liability. See Billy-Bob

Teeth, Inc. v. Novelty, Inc., 329 F.3d 586, 593 (7th Cir. 2003); Imperial Residential Design, 70 F.3d

at 99. That is not the scenario here, where OverDrive asserts ownership of its own copyrights to

prevent an allegedly invalid transfer.

       Accordingly, the court finds IDPF’s standing arguments unavailing.

       2. OverDrive’s Copyrightable Contributions to EPUB

       Turning to the merits, OverDrive argues that it holds copyrights in EPUB because (1) its

employees made copyrightable contributions throughout EPUB’s development and (2) the U.S.

Copyright Office granted Certificates of Registration for OverDrive’s contributions to various

versions of the EPUB specification. (OverDrive Summ. J. Br. at PageID # 242–43; see also Ex. J,

ECF No. 20-10.) The court analyzes these arguments, and IDPF’s responses, in turn.




                                                 -9-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 10 of 18. PageID #: 1035




                i. Employees

        As to the first argument, OverDrive claims that three different employees contributed to

 EPUB: Steve Potash, Alexis Petric-Black, and Dorothea Salo. Specifically, OverDrive asserts that,

 among other contributions, Potash participated in writing sessions and arranged and selected content

 for the first version of EPUB; Petric-Black contributed words, sentences, and concepts to later EPUB

 versions; and Salo served as a technical writer, or “scribe,” during EPUB writing sessions. (Id. at

 PageID #235–39.) OverDrive also notes that IDPF included Potash and Petric-Black on the official

 list of EPUB’s authors and that OverDrive received a certificate from the U.S. Department of

 Commerce commemorating its contributions to the first version of EPUB. (Id. at PageID #236;

 OverDrive Reply at PageID #986, ECF No. 52.)

        IDPF does not refute that OverDrive’s employees participated in EPUB’s development.

 However, IDPF argues that OverDrive fails to identify any copyrightable contributions that its

 employees made. To own copyrights in a collective work, an author must contribute a “separate and

 independent” work that is part of the larger whole. 17 U.S.C. § 101 (defining “collective work”); see

 also New York Times Co. v. Tasini, 533 U.S. 483, 496 (2001). Thus, because OverDrive asserts that

 EPUB is a collective work, it has copyrights only to the extent it identifies separate and independent

 contributions that its employees made to the specification. See 16 Casa Duse, LLC v. Merkin, 791

 F.3d 247, 257 (2d Cir. 2015) (“The requirement that contributions be ‘separate and independent’ in

 order to obtain their own copyright protection also indicates that inseparable contributions integrated

 into a single work cannot separately obtain such protection.”). And according to IDPF, OverDrive

 “did not—and . . . cannot—point to even one specifically-identifiable ‘separate and independent’

 contribution by any of its employees.” (IDPF Resp. at PageID #909–10, ECF No. 47.) IDPF also

 dismisses Potash’s and Petric-Black’s inclusion on the list of EPUB’s authors, claiming that the “list


                                                  -10-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 11 of 18. PageID #: 1036




 merely identifies those who ‘were present’ during” EPUB’s creation, not those “who actually wrote

 it.” (Id. at PageID #911.) Finally, IDPF says the certificate Potash received from the Department of

 Commerce is, “both figuratively and literally, a participation award.” (Id.)

          The court finds IDPF’s argument well-taken. Despite OverDrive’s claims to the contrary, the

 record does not establish that OverDrive made any copyrightable contributions to EPUB or what

 those contributions were. While it is clear that OverDrive and its employees were intimately

 involved in the development and creation of EPUB generally, that does not prove OverDrive made

 separate and independent contributions to EPUB as a collective work.

          One of OverDrive’s employees explained that EPUB’s development occurred in a “very

 strange environment of multiple, authorial collaborations,” in which “the working group collectively

 made decisions about what made it into EPUB.” (OverDrive Reply at PageID #985 nn. 13, 14.) The

 employee further admitted that “there wasn’t necessarily at any one point in time a single person

 authoring anything.” (IDPF Resp. at PageID #913, ECF No. 47.) These statements, combined with

 the lack of evidence regarding any copyrightable contribution OverDrive made, could be interpreted

 to suggest that EPUB is a joint work rather than a collective work. See 17 U.S.C. § 101 (defining

 “joint work” and “collective work”). But OverDrive emphatically denies that EPUB is a joint work.5

 (See OverDrive Reply at PageID #986–987 & n.15, ECF No. 52.)

          Assuming EPUB is a collective work, as OverDrive asserts, the court cannot conclusively

 determine what, if any, separate and independent contributions OverDrive made to EPUB. But


      5
               This is unsurprising because OverDrive’s claim would be significantly undermined
               if EPUB is instead considered a joint work. See Brownstein v. Lindsay, 742 F.3d 55,
               68 (3d Cir. 2014) (“As with tenants in common of real property, a co-author can
               transfer or assign the rights to his ownership interest in the joint work, but this does
               not affect the ownership rights of his co-author.”). If EPUB is a joint work, IDPF
               asserts it can, “as a co-author and co-owner . . . freely assign its undivided non-
               exclusive co-ownership rights to MIT.” (IDPF Reply at PageID #852, ECF No. 45.)

                                                   -11-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 12 of 18. PageID #: 1037




 neither can the court conclude that OverDrive did not make any copyrightable contributions. Because

 genuine disputes of material fact remain, OverDrive is not entitled to summary judgment.

                ii. Copyright Registration

        For the sake of completeness, the court also addresses OverDrive’s assertion that the

 certificates of registration it received from the U.S. Copyright Office establish “prima facie evidence

 of the validity of” its copyrights under 17 U.S.C. § 410(c). (OverDrive Summ. J. Br. at PageID #243,

 ECF No. 28.) As § 410(c) makes clear, district courts have discretion regarding what evidentiary

 weight to give copyright registrations. 17 U.S.C. § 410(c). Here, the court finds OverDrive’s

 certificates insufficient for the same reason OverDrive’s other arguments fail: it has not provided

 evidence identifying any separate copyrightable contributions it made to EPUB. See Automated Sols.

 Corp. v. Paragon Data Sys., Inc., 756 F.3d 504, 510, 520–21 (6th Cir. 2014) (affirming district court

 finding that, despite obtaining federal copyright registration, plaintiff failed to show sufficient

 evidence of original contributions subject to copyright). The certificates of registration contain only

 a vague statement that OverDrive’s copyrights extend to “text, text contributed by the claimant to

 this collective work.” (Ex. J, ECF No. 28-10.) Without more specificity, and given all the other

 evidence in the record, these certificates do not quell the genuine disputes of material fact regarding

 the nature and extent of OverDrive’s asserted copyrights.

        3. Quitclaim

        There is no need to deeply analyze IDPF’s quitclaim argument because OverDrive’s Motion

 for Summary Judgment fails in any event. The court does note, however, that the documents defining

 and describing the MIT-IDPF Merger and the announcements IDPF made to its members do not use

 specific quitclaim language. Further, the arguments IDPF presents and the manner in which it has




                                                  -12-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 13 of 18. PageID #: 1038




 litigated this case arguably suggest that IDPF seeks to transfer more than a quitclaim. (See OverDrive

 Reply at PageID #978–83, ECF No. 52.)

        Regardless, the court need not and does not rule on this issue. Assuming without deciding,

 if the Merger contemplates nothing more than IDPF conveying a quitclaim, as IDPF claims, then the

 transaction does not impact OverDrive’s intellectual property rights at all. In that case, the

 transaction does not run afoul of § 204(a) because IDPF would transfer only its own rights, whatever

 those may be, and, therefore, OverDrive would not be entitled to summary judgment. But if IDPF

 instead seeks to transfer EPUB as a whole, including copyrighted contributions from other authors,

 then § 204(a) requires IDPF to obtain written consent from those contributors. But, as discussed

 above, genuine disputes of material fact exist regarding OverDrive’s copyright ownership. So even

 if the MIT-IDPF Merger is structured precisely as OverDrive alleges, in that case, too, summary

 judgment for OverDrive would be inappropriate.

        Consequently, Plaintiff’s Motion for Summary Judgment (ECF No. 27) is denied.

 B.     Defendant’s Summary Judgment Motion

        IDPF asserts that it is entitled to summary judgment because (1) IDPF cannot, as a matter of

 law, commit copyright infringement by transferring its own copyrights; (2) OverDrive has not

 established a copyrightable interest in EPUB; (3) the IP Policy defeats OverDrive’s claim for present

 infringement, and allegations regarding infringement that may occur in the future are not ripe for

 review; and (4) as the collective work owner, IDPF has a statutory privilege to reproduce and

 distribute EPUB in its entirety pursuant to 17 U.S.C. § 201(c). (IDPF Summ. J. Br. at

 PageID #450–62, ECF No. 37.)

        Of course, OverDrive challenges these assertions in its Response. Specifically, OverDrive

 argues that “[t]he invalid copyright transfer will cause OverDrive’s exclusive rights under 17


                                                 -13-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 14 of 18. PageID #: 1039




 U.S.C. § 106 to be violated by [W3C/MIT] . . . the very day the illicit transfer is effected.”

 (OverDrive Resp. at PageID #701, ECF No. 40.) In addition to the allegedly invalid transfer,

 OverDrive asserts that “any license OverDrive granted to IDPF terminates the moment IDPF

 dissolves,” which means the sublicense IDPF granted to W3C/MIT also “terminates the day that the

 EPUB copyrights are transferred to MIT.” (Id. at PageID #709.) Finally, OverDrive tries to fortify

 its claim that Potash, Petric-Black, and Salo made copyrightable contributions to EPUB,6 and it

 reiterates its position that IDPF made no original contributions deserving of copyright protection.

 (Id. at PageID #704–08, 711–13.)

          After considering all of the parties’ arguments, the court concludes that IDPF is entitled to

 summary judgment for two dispositive reasons: First, the undisputed fact that IDPF and W3C/MIT

 are not currently infringing any copyrights undermines the bulk of OverDrive’s claim. Second, to

 the extent OverDrive alleges future infringement, that claim is not ripe. The court discusses these

 issues below.

          1. Present Infringement

          As discussed above, the parties both agree that, as long as IDPF continues to exist as an

 entity, the licensing agreement in the IP Policy shields IDPF and W3C/MIT against any claim

 OverDrive may bring for copyright infringement. (See OverDrive Resp. at PageID #709–11, ECF


      6
               The court finds that OverDrive’s arguments fail here for the same reasons discussed
               above: OverDrive does not identify with sufficient specificity any separate and
               independent work it contributed to EPUB that is subject to copyright. But even to the
               extent OverDrive did articulate its contributions—for example that “Ms. Petric-Black
               was clearly ‘deciding what to include and what to exclude’” with regard to EPUB’s
               use of metadata, (OverDrive Resp. at PageID #707, ECF No. 40)—these assertions
               are in substantial tension with Petric-Black’s admission that the EPUB working
               group was a fluid “environment of multiple, authorial collaborations,” in which
               “there wasn’t necessarily at any one point in time a single person authoring
               anything,” (IDPF Resp. at PageID #913, ECF No. 47). Thus, at minimum, genuine
               disputes of material fact remain as to OverDrive’s copyrightable contributions.

                                                  -14-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 15 of 18. PageID #: 1040




 No. 40; IDPF Reply at PageID #847, ECF No. 45.) Simply put, OverDrive cannot maintain an action

 for present direct or contributory infringement after conceding that none of its exclusive rights under

 17 U.S.C. § 106 have been violated. Accordingly, IDPF is entitled to summary judgment with

 respect to OverDrive’s claim for present copyright infringement.

         2. Future Infringement and Ripeness

         With the bulk of its claim rendered unviable, OverDrive turns its attention to the allegedly

 invalid transfer of EPUB from IDPF to W3C/MIT and the infringement that is certain to ensue after

 IDPF makes good on its plan to dissolve. According to OverDrive, “it is clear . . . that W3C

 contemplates developing EPUB after the invalid transfer is completed,” and it is equally clear that

 IDPF plans to dissolve. (OverDrive Resp. at PageID #703, ECF No. 40.) This imminent threat of

 future infringement, OverDrive suggests, constitutes a harm within the court’s competency to

 redress. Accordingly, OverDrive urges the court to declare the MIT/IDPF Merger invalid and “not

 kick this can down the road.” (Id. at PageID #704.)

         However, as IDPF points out, OverDrive’s argument overlooks the issue of ripeness. (See

 IDPF Reply at PageID #847–48, ECF No. 45.) This jurisdictional prerequisite serves “to ‘avoid[ ]

 . . . premature adjudication’ of legal questions and to prevent courts from ‘entangling themselves in

 abstract’ debates that may turn out differently in different settings.” Warshak, 532 F.3d at 525

 (quoting Nat’l Park Hosp. Ass’n v. Dep’t of Interior, 538 U.S. 803, 807 (2003)). To determine

 whether a claim is ripe, courts ask two questions: “(1) is the claim ‘fit[ ] . . . for judicial decision’

 in the sense that it arises in a concrete factual context and concerns a dispute that is likely to come

 to pass? and (2) what is ‘the hardship to the parties of withholding court consideration’?” Warshak,

 532 F.3d at 525 (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 149 (1967)).




                                                   -15-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 16 of 18. PageID #: 1041




        Answering these questions leads to the inescapable conclusion that OverDrive’s claim for

 future copyright infringement is not ripe. First, a claim is not a good “fit” for federal adjudication

 when it depends on “contingent future events that may not occur as anticipated, or indeed may not

 occur at all.” Texas v. United States, 523 U.S. 296, 300 (1998) (internal quotation marks omitted).

 Here, the parties agree that the alleged future infringement is contingent on IDPF’s dissolution. And

 although it appears highly likely that IDPF will in fact dissolve after merging with W3C/MIT, that

 has not yet happened; indeed, it is possible that it will never happen. Second, the court finds that

 withholding consideration will not cause a significant hardship because OverDrive currently is

 suffering no infringement, and nothing prevents OverDrive from pursuing a renewed infringement

 action later, if the infringement comes to pass.

        Further, the court notes that OverDrive offers no authority in which a court granted

 declaratory or injunctive relief absent present infringement. OverDrive does cite several cases that

 involved invalid copyright transfers. See Sapiano v. Millenium Entm’t, LLC, No. CV 12-8122, 2013

 WL 12120262, at *10 (C.D. Cal. Nov. 14, 2013); Brownstein v. Lindsay, 742 F.3d 55, 68–69 (3d

 Cir. 2014). But crucially, every case OverDrive cites for support also involved present copyright

 infringement. Because OverDrive largely ignores the issue of ripeness and offers no persuasive

 support for its position, the court concludes that it cannot exercise jurisdiction over OverDrive’s

 claim for future infringement.

        Accordingly, the court grants IDPF’s Motion for Summary Judgment.

        3. Other Arguments

        Although the court grants IDPF’s Motion for Summary Judgment, it is important to

 emphasize the limited scope of this Order. For example, as discussed above, the court does not rule

 on the merits of IDPF’s quitclaim argument or its various other arguments that the MIT-IDPF


                                                    -16-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 17 of 18. PageID #: 1042




 Merger cannot infringe OverDrive’s copyrights as a matter of law. Further, this Order should not be

 interpreted or construed to suggest in any way that IDPF is the collective work owner of EPUB. In

 concluding above that genuine disputes of material fact preclude summary judgment for OverDrive,

 the court in no way addresses or takes a position regarding the nature or extent—or lack thereof—of

 IDPF’s copyright interests in EPUB.

         In sum, if IDPF dissolves, as OverDrive claims it will, nothing in this Order precludes

 OverDrive from initiating a new copyright infringement action against IDPF’s successor, W3C, MIT,

 or any other entity. Nor does this Order express any view regarding the merits of such a suit, should

 OverDrive pursue it.

 C.      Sur-Replies

         Sur-replies generally are disfavored. Reply affidavits or other supporting papers “that respond

 only to the opposing party’s brief are properly filed with the reply brief.” See Key v. Shelby Cty., 551

 F. App’x 262, 264 (Fed. Cir. 2014) (quoting Peters v. Lincoln Elec. Co., 285 F.3d 456, 476 (6th Cir.

 2002)). However, sur-replies may be allowed “when new submissions and/or arguments are included

 in a reply brief, and a nonmovant’s ability to respond to the new evidence has been vitiated.” See

 Seay v. Tenn. Valley Auth., 339 F.3d 454, 481 (6th Cir. 2003); see also Eldridge v. Cardif Life Ins.

 Co., 266 F.R.D. 173, 175 (N.D. Ohio 2010). Here, both parties seek leave to file a sur-reply because,

 they argue, the other side raises new arguments in their reply.

         IDPF’s motion lacks merit. It argues that its sur-reply is appropriate because OverDrive seeks

 “substantially broader relief [in its Reply] than what it actually requested in its summary judgment

 motion,” and because OverDrive’s Reply incorrectly asserts “that IDPF never before argued that its

 agreement with MIT only calls for it to assign its own—and no one else’s—copyrights in EPUB.”

 (Def.’s Mot. to File Sur-Reply at PageID #1008, ECF No. 53.) But the court finds that OverDrive


                                                  -17-
Case: 1:17-cv-00165-SO Doc #: 58 Filed: 03/30/20 18 of 18. PageID #: 1043




 seeks the same relief throughout its summary judgment filings. Moreover, to the extent OverDrive’s

 Reply discusses whether IDPF intended to convey only a quitclaim, OverDrive merely responds to

 the arguments IDPF makes in its Response. Thus, the arguments in OverDrive’s Reply are not “new”

 in the sense warranting a sur-reply. Accordingly, the court denies IDPF’s Motion to File Sur-Reply

 (ECF No. 53) and declines to consider the arguments IDPF raises therein.

        By contrast, OverDrive’s Motion for Leave to File a Sur-Reply is well-taken. As OverDrive

 points out, IDPF raises two arguments in its Reply that do not appear in IDPF’s earlier filings.

 Specifically, IDPF’s Reply asserts for the first time that (1) it holds copyright in EPUB as a whole

 under the work made for hire doctrine and (2) its IP Policy constitutes a valid assignment of the

 EPUB copyright. OverDrive’s ability to respond to these newly raised arguments is vitiated absent

 a sur-reply. Further, OverDrive properly “limits its arguments only to the issues raised for the first

 time in IDPF’s Reply Brief.” (OverDrive Mot. to file Sur-Reply at PageID #883, ECF No. 46.)

 Consequently, the court grants OverDrive’s Motion for Leave to File a Sur-Reply (ECF No. 46) and,

 as discussed above, the court considers the arguments contained therein.

                                        IV. CONCLUSION

        For the foregoing reasons, the court denies Plaintiff’s Motion for Summary Judgment (ECF

 No. 27) and Defendant’s Motion to File Sur-Reply in Opposition (ECF No. 53); but the court grants

 Defendant’s Motion for Summary Judgment (ECF No. 36) and Plaintiff’s Motion for Leave to File

 Sur-Reply (ECF No. 46).

        IT IS SO ORDERED.


                                                        /s/ SOLOMON OLIVER, JR.
                                                        UNITED STATES DISTRICT JUDGE


 March 30, 2020

                                                 -18-
